Citation Nr: 1756124	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for "undifferentiated" seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias), to include as due to a qualifying chronic disability or undiagnosed illness under 38 C.F.R. § 3.317.

2.  Entitlement to an effective date prior to July 21, 2014 for the grant of service connection for chronic fatigue syndrome (also claimed as Gulf War Syndrome).

3.  Entitlement to an effective date prior to July 21, 2014 for the grant of service connection for headaches.

4.  Entitlement to an effective date prior to July 21, 2014 for the grant of service connection for irritable bowel syndrome.

5.  Entitlement to an effective date prior to January 22, 2014 for the grant of service connection for fibromyalgia. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias), assigned an effective date of January 22, 2014 for fibromyalgia, and assigned a July 21, 2014 effective date for chronic fatigue syndrome, headaches, and irritable bowel syndrome.  

At a February 2011 VA examination, a VA examiner stated that the Veteran had seronegative rheumatoid arthritis manifested by pain in his knees, hands, spine, and feet.  However, a rheumatologist stated that his symptoms were closer to Reiter's syndrome.  See September 2010 private treatment record.  Further, another doctor stated that the Veteran's rheumatoid factor was negative.  See December 2010 private treatment record.  In fact, another doctor stated that the Veteran had a "poorly identified arthritic condition" with "uncertain etiology."  See September 2010 private treatment record.  Around this time, the Veteran reported unexplained weight loss, scattered joint arthralgias, muscle pain, and weakness.  Id.  The Veteran's mother stated that doctors eventually used the term "undifferentiated" to describe the Veteran's symptoms; however, according to the Veteran's mother, "all the physicians [the Veteran] has seen agree on one thing - that he is suffering from some type of auto-immune disease or disorder."  See July 2011 notice of disagreement (NOD).  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

The issue of entitlement to an earlier effective date for the grant of service connection for chronic fatigue syndrome, headaches, irritable bowel syndrome, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 2006 to November 2009.

2.  On November 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the "undifferentiated" seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias) issue is requested.


CONCLUSION OF LAW

The criteria for withdrawal of entitlement to service connection for "undifferentiated" seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias) by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to for "undifferentiated" seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias).  See November 18, 2015 VA Form 21-4138.  As to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for "undifferentiated" seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias) and it is dismissed.


ORDER

Service connection for "undifferentiated" seronegative rheumatoid arthritis (claimed as generalized subjective polyarthralgias) is dismissed.


REMAND

Although the Board regrets any additional delay, the Veteran's effective date claims must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In a June 2014 rating decision, the RO granted the Veteran service connection for fibromyalgia with an effective date of January 22, 2014.  The RO granted the claim based on the Gulf War presumption enumerated in 38 C.F.R. § 3.317.  A month later, the Veteran filed a service connection claim for chronic fatigue syndrome, irritable bowel syndrome, headaches, and "Gulf War Syndrome."  The Board recognizes that claimants must now submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing an NOD.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate an NOD is applicable to claims and appeals filed on or after March 24, 2015.  As the Board recognizes the Veteran's statement as to "Gulf War Syndrome" is an NOD submitted before May 24, 2015, and a VA Form 21-0958 is not required, the Veteran has timely submitted an NOD as to the effective date of his fibromyalgia award.  

In an April 2015 rating decision, the RO granted service connection for chronic fatigue syndrome, headaches, and irritable bowel syndrome.  In an October 2015 VA Form 21-0958, the Veteran disagreed with the effective date of his award, stating that "I was award my disability on a later claim for the same disability listed on the 2009 claim denial."  See October 2015 NOD.   

Because the NODs placed the issues in appellate status, the matters must be remanded for the originating agencies to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC), and notify the Veteran and his representative of his appellate rights.  The Veteran and his representative should be informed of the requirements to perfect an appeal.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.






The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


